Citation Nr: 0611425	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and D. H.

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971.  He died in a motor vehicle accident on April [redacted],
1998, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma which denied service 
connection for the cause of the veteran's death.  Following a 
reopening of the claim and remand for evidentiary 
development, the Board denied this claim in May 2002.  
However, a joint motion of the representative and VA General 
Counsel resulted in that decision being vacated and remanded 
by the clerk of the U.S. Court of Appeals for Veterans Claims 
(Court).  A particular issue in the joint motion has not been 
previously addressed and, to do so, the claim is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

It is the appellant's contention in this case that she should 
be awarded service connection for the cause of the veteran's 
death because medications prescribed by VA for the veteran's 
service-connected PTSD caused or materially contributed to 
cause the veteran's death in a motor vehicle accident.  The 
joint motion resulting in the vacation of the Board's earlier 
decision was based, in part, upon the stated basis that the 
Board had failed to provide an adequate evidentiary 
discussion regarding medications prescribed to the veteran 
for his service-connected PTSD, and for other purposes, 
consistent with the appellant's claim that these medications 
either individually or in combination caused the veteran to 
become drowsy, or fall asleep, or to lose control of his 
motor vehicle, resulting in his death.  The appeal is 
therefore being remanded for review and the production of an 
opinion by a psychiatrist experienced in psychotropic 
pharmacology for the production of opinions.  

Prior to his death in April 1998, the veteran had been in 
receipt of an award of a 100 percent schedular evaluation for 
service-connected PTSD from January 1990.  While not to serve 
as a substitute for the psychiatrist's independent review of 
the claims folder, it appears that at and before the 
veteran's death, he had been prescribed for his service-
connected PTSD Fluoxetine (Prozac) (20-milligram tablets to 
be taken twice daily at breakfast and lunch), Trazodone 
(100 milligrams, three at bedtime), and Diazepam (Valium) 
(10 milligrams, take one three times daily).  At the time of 
his death, the veteran's diagnoses were PTSD, depression 
secondary to PTSD, and alcohol dependence in remission.  The 
veteran may also have been prescribed and taking at the time 
Flexeril and Darvocet for nonservice-connected lumbar spine 
and bilateral knee orthopedic problems.

An official Oklahoma traffic collision report prepared on 
April [redacted], 1998, indicates the veteran was involved in a 
single car motor vehicle accident without apparent witnesses.  
The veteran is noted to have been driving at a high rate of 
speed at 12:50 a.m. when he drove off the right side of the 
roadway, then across the roadway striking a fencepost causing 
the car to roll multiple times until striking a tree, and 
that the veteran exited a passenger window and was thrown 
from the vehicle while unrestrained (no seat belt).  He was 
transported to a local emergency room where medical personnel 
were unable to resuscitate him successfully, and he was 
pronounced dead on arrival.  

Emergency room records adequately described physical injuries 
received, but there is no indication of any blood or urine 
testing.  The appellant and veteran did not cohabit together 
at the time of the veteran's fatal accident and the only 
indication with respect to what medication the veteran may 
have taken that day is contained in a statement of the 
veteran's cousin who wrote that the veteran visited her at 
approximately 9:30 p.m. and it was her opinion that he had 
been drinking alcohol prior to his arrival.  She wrote that 
she witnessed him take some unknown amount of Valium soon 
before he departed her house at 12:40 a.m.  

In conformance with VA's duty to assist the appellant and 
consistent with the earlier joint motion, the case is 
REMANDED to the RO for the following action:

1.  The RO should arrange to have the 
veteran's entire claims folder referred 
for review and the production of a 
written report by a psychiatrist (an 
M.D., not Ph.D.) with experience in 
dealing with psychiatric pharmacology.  
The psychiatrist is requested to 
thoroughly review the veteran's claims 
folder and to provide a written report 
regarding medications provided by VA to 
the veteran for his service-connected 
PTSD, and for any other purpose.  The 
doctor is requested to list each of the 
prescribed medications in effect at the 
time of the veteran's death in April 1998 
and to provide a pharmacological 
description of each medication 
identified, to include a description of 
any contraindications, warnings or 
prohibitions regarding each medication 
with respect to operating machinery or 
driving a motor vehicle.  Additionally, 
the physician is requested to consider 
the combined effect of all of these 
medications, including any likely effects 
from the actual mix of medications 
prescribed.  Although it is clear from a 
review of the claims folder that it is 
impossible to know to any certainty 
exactly what medications the veteran had 
actually taken in the 48, 36, 24, 12-hour 
intervals prior to the motor vehicle 
accident, for the purposes of this 
opinion, the physician should assume that 
the veteran was taking all prescribed 
medications at the times and rates they 
had been actually prescribed by VA.  The 
doctor should review the veteran's 
medical history for the purpose of 
determining whether or not there is any 
indication that the veteran had any 
documented past difficulties with 
prescribed medications with respect to 
drowsiness, sleepiness, or difficulty 
operating machinery, since he had been 
considered totally disabled from service-
connected PTSD from January 1990 until 
his death in April 1998.  The doctor 
should also indicate whether and to what 
extent any of these prescribed 
medications would, in the ordinary course 
of VA business, have included certain 
printed warnings of any kind either on 
the medication bottles themselves, or as 
additional handouts.  The doctor should 
also indicate whether and to what extent 
the consumption of any amount of alcohol 
might have had in combination with the 
prescribed medications.  The Board is not 
requesting the doctor to provide an 
analysis of this motor vehicle accident 
with respect to issues outside the scope 
of the pharmacological questions 
presented.  However, after a complete and 
thorough review of all of the objective 
evidence on file, the physician is 
requested to express an opinion as to 
whether it is more, less, or equally 
likely that the veteran's death by motor 
vehicle accident in April 1998 was 
causally related to medication prescribed 
to him by VA, either for service-
connected PTSD, for nonservice-connected 
problems, or for all medications in 
combination.  A complete rationale and an 
explanation of the reasons and bases for 
all opinions provided is essential.  

2.  The appellant has in the past already 
been provided multiple VCAA notices, and 
no additional notification to the 
appellant in this regard is necessary.  
The RO should review the medical report 
produced in response to the above 
paragraph for completeness, and if it is 
not complete, or does not contain the 
requested opinions, the report should be 
returned with the claims folder for 
corrective action.  Thereafter, the RO 
should again address the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of the development requested in this 
remand, and provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

